DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 07/27/2022. Claims 1-5 are amended. Claims 7-18 are cancelled. Claims 19-32 are new. Claims 1-6 and 19-32 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1, 7, 13 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Weber; claims 2-6 and 8-12 under 35 U.S.C. 103 as being unpatentable over Weber in view of Iwase; claims 14-15 and 17-18 under 35 U.S.C. 103 as being unpatentable over Weber in view of Solowey, have been fully considered and are persuasive, in combination with the amendments to the claims; specifically, Weber does not disclose a secondary bevel rotation angle.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weber in view of Steube, necessitated by the amendments to the claims.
Applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues Weber fails to disclose the bevel angles as claimed, since Weber describes the needle angle with respect to angle of insertion and only discloses a single bevel angle (Remarks, pg. 9). Applicant further argues transition L2 as disclosed in Weber is not a transition between a primary and secondary bevel angle, and Weber does not disclose a 27 gauge needle (Remarks, pg. 9). Applicant further argues Iwase does not cure Weber’s deficiencies, since Iwase does not teach the claimed location of the transition between primary and secondary bevel angles or a 27 gauge needle (Remarks, pg. 10). Applicant further argues Solowey does not cure Weber’s deficiencies, since Solowey does not teach the claimed transition (Remarks, pg. 11).
	With respect to applicant’s first argument, it is respectfully submitted one of ordinary skill would’ve understood Weber to disclose the claim limitations, since Weber discloses a bevel tip (para. [0074]) including side bevels and a dulled area constituting two different angles, as depicted in figs. 13A-B, therefore meeting the claim limitations. Further, Weber expressly discloses line L2 (shown as line L1 in fig. 13A) distinguishing between the side bevels and dulled area 33b and therefore defining a transition between the bevel angles.
	With respect to applicant’s second argument regarding the limitation of the 27 gauge needle, the new limitation has been rejected as discussed below.
	With respect to applicant’s third argument, it is respectfully submitted Iwase was not relied upon for either of these claim limitations- as discussed below, Weber discloses the claimed location of the transition as recited in claim 1 (see also fig. 13B depicting the transition between tip and a maximum width of 40a) and the transition below 50% of a maximum height of the bevel region (para. [0074]) . With respect to the combination of Weber and Solowey, it is respectfully submitted Solowey was not relied upon to teach the location of the transition.
Applicant’s arguments with respect to new claim(s) 19-32 have been fully considered, and new claims 19-32 are rejected as discussed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The terms “distal” and “proximal” have been redefined by applicant as being opposite to the ordinary, customary meaning (see para. [0045] of published application describing the tip or proximal end of the device). Therefore, applicant defines “distal” and “proximal” from the perspective of a patient, whereas the ordinary, customary meaning describes the location of the device from the perspective of the user/operator.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, the preamble of the claim recites “The intraocular injection device of claim 13”. The claim is dependent on a cancelled claim. It is unclear what the scope of the claim is and is therefore indefinite. For examination purposes, the claim is interpreted to be dependent on claim 20, which introduces the intraocular injection device.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 21, the claim is dependent on a cancelled claim (claim 13), therefore the claim is in improper dependent form by failing to further limit a previously set forth claim. See 112(b) rejection above for claim interpretation.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 20, 23-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2005/0154399 A1) (previously of record) in view of Steube (US 2009/0041924 A1).
	Regarding claim 1, Weber discloses (abstract; paras. [0049]-[0101]; figs. 1-24) an intracameral injector needle comprising: 
	a substantially cylindrical body (body of cannula or needle 430 depicted as substantially cylindrical, figs. 16-16b) defining a longitudinal flow path therein (cannula 430 includes lumen for insertion of implant DDS, para. [0092]), the body including a proximal end, a distal end (see figs. 20 and 24, note Weber uses the ordinary, customary meaning of ‘proximal’ and ‘distal’, which is opposite to applicant’s definition; therefore, when referring to Weber’s disclosure, the ordinary meaning of ‘proximal’ will be used to refer to applicant’s definition of ‘distal’, and the ordinary meaning of ‘distal’ will be used to refer to applicant’s definition of ‘proximal’), an outer peripheral face (figs. 20 and 24) and a bevel region (beveled tip 431, which one of ordinary skill would’ve understood to be similar to bevel tips previously disclosed, paras. [0049] and [0074]; figs. 1 and 13A-B), the longitudinal flow path extending from the proximal end to the distal end (figs. 20 and 24), 
	a first bevel of the bevel region (dulled area 33b, para. [0074]; annotated fig. 13A) having a first bevel angle with respect to the outer peripheral face (angle as depicted in fig. 13B); and 
	a second bevel of the bevel region (side bevels 31b and 32b, para. [0074]; annotated fig. 13A) extending from the first bevel to the proximal end (fig. 13A), the second bevel: (1) including a tip of the intracameral injector needle (fig. 13A), (2) having a second bevel angle with respect to the outer peripheral face (angle as depicted in fig. 13B), the second bevel angle different from the first bevel angle (fig. 13B depicts the first and second angles being different),
	the first bevel and the second bevel defining a transition therebetween (transition at L1, see fig. 13A), 
	the bevel region having a tapered width (fig. 13B depicts beveled tip being tapered), and 
	the transition longitudinally positioned between the tip of the intracameral injector needle and a location of a maximum width of the bevel region (transition L1 positioned between tip and maximum width, see annotated fig. 13A).
	However, Weber fails to disclose (3) a secondary bevel rotation angle with respect to a midline of the needle cross-section.
	Steube teaches (paras. [0015] and [0036]-[0038]; figs. 1-2c), in the same field of endeavor, a beveled needle cannula (20) including a first bevel having a first bevel angle (primary bevel surface 24, para. [0036]; fig. 2a), a second bevel (secondary bevel surfaces 28a, 28b, fig. 2a) having a second bevel angle (para. [0037]) and a secondary bevel rotation angle (theta, paras. [0037]-[0038]) with respect to a midline of the needle cross-section (fig. 2b), for the purpose of defining the secondary cutting edges as needed, causing the lancet to have sharper or blunter cutting edges depending on the desired use (paras. [0037]-[0038]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s bevel to include the first and second bevel angles, such that the secondary bevel includes a secondary bevel rotation angle as claimed, as taught by Steube, in order to define the secondary cutting edges as needed, allowing the cutting edges to be sharper or blunter depending on the desired use of the needle.

    PNG
    media_image1.png
    479
    818
    media_image1.png
    Greyscale

Annotated Figure 13A of Weber
	Regarding claim 2, Weber (as modified) teaches the device of claim 1. Weber (as modified) further teaches wherein the first bevel angle with respect to the outer peripheral face is between about 7.5 degrees and about 11.5 degrees (8-12 degrees, para. [0036] of Steube), the second bevel angle with respect to the outer peripheral face is between about 18 degrees and about 22 degrees (16-21 degrees, para. [0037] of Steube), and the secondary bevel rotation angle with respect to the midline of the needle cross-section is between about 28 degrees and about 32 degrees (angle of rotation may be 25-35 degrees, para. [0038] of Steube).
	Regarding claim 3, Weber (as modified) teaches the device of claim 2. Weber (as modified) further teaches wherein the first bevel angle with respect to the outer peripheral face is about 9.5 degrees (para. [0036] of Steube), the second bevel angle with respect to the outer peripheral face is about 20 degrees (para. [0037] of Steube), and the secondary bevel rotation angle with respect to the midline of the needle cross-section is about 30 degrees (para. [0038] of Steube).
	Regarding claim 4, Weber (as modified) teaches the device of claim 1. 
	Weber (as modified) further teaches wherein the first bevel angle with respect to the outer peripheral face is between about 4 degrees and about 8 degrees (para. [0036] of Steube), and the secondary bevel rotation angle with respect to the midline of the needle cross-section is between about 33 degrees and about 37 degrees (para. [0038] of Steube). 
	However, Weber (as modified) fails to teach the second bevel angle with respect to the outer peripheral face is between about 11 degrees and about 15 degrees.
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second bevel angle of Weber’s (as modified) needle from between 16 and 26 degrees (para. [0037] of Steube) to between 11 and 15 degrees as applicant appears to have placed no criticality on the claimed range (para. [0010] of instant spec.) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 5, Weber (as modified) teaches the device of claim 1. 
	Weber (as modified) further teaches the secondary bevel rotation angle with respect to the midline of the needle cross-section is about 35 degrees (para. [0038] of Steube).
	However, Weber (as modified) fails to teach wherein the first bevel angle with respect to the outer peripheral face is about 6 degrees, and the second bevel angle with respect to the outer peripheral face is about 13 degrees.
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first bevel angle of Weber’s (as modified) needle from between 8 and 12 degrees (para. [0036] of Steube) to about 6 degrees, and the second bevel angle of Weber’s (as modified) needle from between 16 and 21 degrees to about 13 degrees (para. [0037] of Steube), as applicant appears to have placed no criticality on the claimed range (fig. 2g of instant spec.) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 20, Weber (as modified) teaches the device of claim 1. Weber further discloses an intraocular injection device (implant delivery apparatus 400, para. [0091]; fig. 16), comprising: the intracameral injector needle of claim 1 (includes cannula 430 as described above, fig. 16).

	Regarding claim 23, Weber discloses (abstract; paras. [0049]-[0101]; figs. 1-24) an intracameral injector needle comprising: 
	a substantially cylindrical body (body of cannula or needle 430 depicted as substantially cylindrical, figs. 16-16b) defining a longitudinal flow path therein (cannula 430 includes lumen for insertion of implant DDS, para. [0092]), the body including a proximal end, a distal end (see figs. 20 and 24, note Weber uses the ordinary, customary meaning of ‘proximal’ and ‘distal’, which is opposite to applicant’s definition; therefore, when referring to Weber’s disclosure, the ordinary meaning of ‘proximal’ will be used to refer to applicant’s definition of ‘distal’, and the ordinary meaning of ‘distal’ will be used to refer to applicant’s definition of ‘proximal’), an outer peripheral face (figs. 20 and 24) and a bevel region (beveled tip 431, which one of ordinary skill would’ve understood to be similar to bevel tips previously disclosed, paras. [0049] and [0074]; figs. 1 and 13A-B), the longitudinal flow path extending from the proximal end to the distal end (figs. 20 and 24), 
	a first bevel of the bevel region (dulled area 33b, para. [0074]; annotated fig. 13A) having a first bevel angle with respect to the outer peripheral face (angle as depicted in fig. 13B); and 
	a second bevel of the bevel region (side bevels 31b and 32b, para. [0074]; annotated fig. 13A) extending from the first bevel (fig. 13A), the second bevel: (1) including a tip of the intracameral injector needle (fig. 13A), and (2) having a second bevel angle with respect to the outer peripheral face (angle as depicted in fig. 13B), the second bevel angle different from the first bevel angle (fig. 13B depicts the first and second angles being different), 
	the first bevel and the second bevel defining a transition therebetween (transition at L1, see fig. 13A), 
	the bevel region having a tapered height (fig. 13B depicts beveled tip being tapered along its height), and 
	the transition vertically disposed at a position below 50% of a maximum height of the bevel region (side bevels 31b and 32b constitute one quarter or less of bevel tip, such that transition would fall below 50% of maximum height of beveled region, para. [0074]).
	However, Weber fails to disclose (3) a secondary bevel rotation angle with respect to a midline of the needle cross-section.
	Steube teaches (paras. [0015] and [0037]-[0038]; figs. 1-2c), in the same field of endeavor, a beveled needle cannula (20) including a first bevel having a first bevel angle (primary bevel surface 24, para. [0036]; fig. 2a), a second bevel (secondary bevel surfaces 28a, 28b, fig. 2a) having a second bevel angle (para. [0037]) and a secondary bevel rotation angle (theta, paras. [0037]-[0038]) with respect to a midline of the needle cross-section (fig. 2b), for the purpose of defining the secondary cutting edges as needed, causing the lancet to have sharper or blunter cutting edges depending on the desired use (paras. [0037]-[0038]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s bevel to include the first and second bevel angles, such that the secondary bevel includes a secondary bevel rotation angle as claimed, as taught by Steube, in order to define the secondary cutting edges as needed, allowing the cutting edges to be sharper or blunter depending on the desired use of the needle.
	Regarding claim 24, Weber (as modified) teaches the device of claim 23. Weber (as modified) further teaches wherein the first bevel angle with respect to the outer peripheral face is between about 7.5 degrees and about 11.5 degrees (para. [0036] of Steube).
	Regarding claim 25, Weber (as modified) teaches the device of claim 24. Weber (as modified) further teaches wherein the first bevel angle with respect to the outer peripheral face is about 9.5 degrees (para. [0036] of Steube).
	Regarding claim 26, Weber (as modified) teaches the device of claim 23. Weber (as modified) further teaches wherein the second bevel angle with respect to the outer peripheral face is between about 18 degrees and about 22 degrees (para. [0037] of Steube).
	Regarding claim 27, Weber (as modified) teaches the device of claim 23. Weber (as modified) further teaches wherein the second bevel angle with respect to the outer peripheral face is about 20 degrees (para. [0037] of Steube).
	Regarding claim 30, Weber (as modified) teaches the device of claim 23. Weber further discloses an intraocular injection device (implant delivery apparatus 400, para. [0091]; fig. 16), comprising: the intracameral injector needle of claim 23 (includes cannula 430 as described above, fig. 16).
Claim(s) 6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Steube as applied to claims 1 and 23 above, and further in view of Iwase (US 2013/0218102 A1) (previously of record).
	Regarding claim 6, Weber (as modified) teaches the device of claim 1.
	However, Weber (as modified) fails to teach wherein the transition is positioned one of less than 500 µm and greater than 600 µm from the tip of the intracameral injector needle.
	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1) spaced from a tip of the needle (fig. 1), and a transition between the first and second bevel (ridge lines 46 and 48, fig. 1), wherein the transition is positioned greater than 600 µm from the tip of the needle (length of second and third inclined surfaces in a range of 1.3-1.7 mm, or 1300-1700 µm, therefore greater than 600 µm, para. [0056]), for the purpose of reducing variation in puncture resistance at the time of needle puncture and lowering peak level of puncture resistance, reducing the level of patient’s pain (paras. [0049] and [0055]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s (as modified) device to include the transition positioned greater than 600 µm from the tip of the needle as claimed, as taught in Iwase, in order to reduce variation in puncture resistance at the time of needle puncture and lower peak level of puncture resistance, reducing the level of patient’s pain.
	Regarding claim 28, Weber (as modified) teaches the device of claim 23.
	However, Weber (as modified) fails to teach wherein the transition is positioned one of less than 500 µm and greater than 600 µm from the tip of the intracameral injector needle.
	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1) spaced from a tip of the needle (fig. 1), and a transition between the first and second bevel (ridge lines 46 and 48, fig. 1), wherein the transition is positioned greater than 600 µm from the tip of the needle (length of second and third inclined surfaces in a range of 1.3-1.7 mm, or 1300-1700 µm, therefore greater than 600 µm, para. [0056]), for the purpose of reducing variation in puncture resistance at the time of needle puncture and lowering peak level of puncture resistance, reducing the level of patient’s pain (paras. [0049] and [0055]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s (as modified) device to include the transition positioned greater than 600 µm from the tip of the needle as claimed, as taught in Iwase, in order to reduce variation in puncture resistance at the time of needle puncture and lower peak level of puncture resistance, reducing the level of patient’s pain.
Claim(s) 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Steube as applied to claims 1 and 23 above, and further in view of Novakovic (US 2015/0238687 A1).
	Regarding claim 19, Weber (as modified) teaches the device of claim 1. 
	Weber (as modified) fails to teach wherein the needle is a 27 gauge needle.
	Novakovic teaches (para. [0166]), in the same field of endeavor, an intraocular implant delivery apparatus including a 27 gauge needle, for the purpose of minimizing trauma and fluid leakage during injection into the eye (para. [0166]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s (as modified) needle to be a 27 gauge needle, as taught in Novakovic, in order to minimize trauma and fluid leakage during use.
	Regarding claim 29, Weber (as modified) teaches the device of claim 23.
	However, Weber (as modified) fails to teach wherein the needle is a 27 gauge needle.
	Novakovic teaches (para. [0166]), in the same field of endeavor, an intraocular implant delivery apparatus including a 27 gauge needle, for the purpose of minimizing trauma and fluid leakage during injection into the eye (para. [0166]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s (as modified) needle to be a 27 gauge needle, as taught in Novakovic, in order to minimize trauma and fluid leakage during use.
Claim(s) 21-22 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Steube as applied to claims 1, 23 and 30 above, and further in view of Solowey (US 3405713) (previously of record).
	Regarding claim 21, Weber (as modified) teaches the device of claim 20. 
	Weber further discloses further comprising: a cap (440, para. [0091]) having a proximal end, a distal end, and a longitudinal axis (fig. 16); a needle hub (nose cone 420, para. [0091]; fig. 24) at least partially disposed within the cap (cap 440 fits over nose cone 420, para. [0091]; fig. 24); the intracameral injector needle disposed within a hub pocket of the needle hub (nose cone 420 receives cannula assembly, para. [0095]; figs. 20-24); an applicator connected to the needle hub (ejector button 460, which is connected to nose cone 420 via housing 410 to cause ejection of the implant, para. [0092]; fig. 22); and at least one implant (DDS, para. [0092]) disposed within the intracameral injector needle (para. [0092]; fig. 24), the intracameral injector needle and the at least one implant substantially aligned with one another along the longitudinal axis of the cap (fig. 24 depicts cannula 430 and implant DDS aligned along longitudinal axis of cap 440).
	However, Weber (as modified) fails to teach the cap including a bristle retainer at least partially disposed therewithin at the distal end thereof, the bristle retainer having a bristle at least partially disposed therewithin.
	Solowey teaches (col. 1 line 65-col. 2 line 50; figs. 2-4), in the same field of endeavor, a needle blocker including a cap (30, fig. 2) including a bristle retainer (sleeve 34, col. 2 lines 29-39; fig. 2) at least partially disposed therewithin at the distal end thereof (sleeve 34 extends to proximal end of 30, fig. 2), the bristle retainer having a bristle (blocker member 32, col. 2 lines 23-28; fig. 2) at least partially disposed therewithin (fig. 2), for the purpose of securely sealing the end of the needle opening and protecting the needle against contact with foreign object prior to use (col. 2 lines 16-23 and 40-45).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s (as modified) device to include the cap including a bristle retainer as claimed, as taught by Solowey, in order to securely seal the end of the needle opening and protect the needle against contact with foreign object prior to use.
	Regarding claim 22, Weber (as modified) teaches the device of claim 1. 
	Weber further discloses a method of administering an implant to a patient (para. [0116]; figs. 16-24), the method comprising: providing an intraocular injection device (implant delivery apparatus 400, para. [0091]), including a preloaded needle hub assembly (includes nose cone 420, para. [0091]) and an applicator handle (housing 410, which would be held by user, paras. [0091] and [0116]), the preloaded needle hub assembly including: the intracameral injector needle of claim 1 (cannula 430 as discussed above), an implant (DDS, para. [0092]); applying force to the intracameral injector needle to penetrate a biological membrane (force applied to linkage and needle to push needle forward and into eye, para. [0116]); and actuating the applicator handle such that the implant is linearly advanced through the intracameral injector needle (DDS delivered by actuating lever of device 400, para. [0116]).
	However, Weber (as modified) fails to teach a bristle disposed within a bristle retainer.
	Solowey teaches (col. 1 line 65-col. 2 line 50; figs. 2-4), in the same field of endeavor, a needle blocker including a cap (30, fig. 2) including a bristle retainer (sleeve 34, col. 2 lines 29-39; fig. 2), and a bristle (blocker member 32, col. 2 lines 23-28; fig. 2) disposed within the bristle retainer (fig. 2), for the purpose of securely sealing the end of the needle opening and protecting the needle against contact with foreign object prior to use (col. 2 lines 16-23 and 40-45).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s (as modified) device to include the cap including a bristle retainer as claimed, as taught by Solowey, in order to securely seal the end of the needle opening and protect the needle against contact with foreign object prior to use.
	Regarding claim 31, Weber (as modified) teaches the device of claim 30.
	Weber further discloses further comprising: a cap (440, para. [0091]) having a proximal end, a distal end, and a longitudinal axis (fig. 16); a needle hub (nose cone 440, para. [0091]; fig. 24) at least partially disposed within the cap (cap 440 fits over nose cone 420, para. [0091]; fig. 24); the intracameral injector needle disposed within a hub pocket of the needle hub (nose cone 420 receives cannula assembly, para. [0095]; figs. 20-24); an applicator connected to the needle hub (ejector button 460, which is connected to nose cone 420 via housing 410 to cause ejection of the implant, para. [0092]; fig. 22); and at least one implant (DDS, para. [0092]) disposed within the intracameral injector needle (para. [0092]; fig. 24), the intracameral injector needle and the at least one implant substantially aligned with one another along the longitudinal axis of the cap (fig. 24 depicts cannula 430 and implant DDS aligned along longitudinal axis of cap 440).
	However, Weber (as modified) fails to teach the cap including a bristle retainer at least partially disposed therewithin at the distal end thereof, the bristle retainer having a bristle at least partially disposed therewithin.
	Solowey teaches (col. 1 line 65-col. 2 line 50; figs. 2-4), in the same field of endeavor, a needle blocker including a cap (30, fig. 2) including a bristle retainer (sleeve 34, col. 2 lines 29-39; fig. 2) at least partially disposed therewithin at the distal end thereof (sleeve 34 extends to proximal end of 30, fig. 2), the bristle retainer having a bristle (blocker member 32, col. 2 lines 23-28; fig. 2) at least partially disposed therewithin (fig. 2), for the purpose of securely sealing the end of the needle opening and protecting the needle against contact with foreign object prior to use (col. 2 lines 16-23 and 40-45).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s (as modified) device to include the cap including a bristle retainer as claimed, as taught by Solowey, in order to securely seal the end of the needle opening and protect the needle against contact with foreign object prior to use.
	Regarding claim 32, Weber (as modified) teaches the device of claim 23.
	Weber further discloses a method of administering an implant to a patient (para. [0116]; figs. 16-24), the method comprising: providing an intraocular injection device (implant delivery apparatus 400, para. [0091]), including a preloaded needle hub assembly (includes nose cone 420, para. [0091]) and an applicator handle (housing 410, which would be held by user, paras. [0091] and [0116]), the preloaded needle hub assembly including: the intracameral injector needle of claim 7 (cannula 430 as discussed above), an implant (DDS, para. [0092]); applying force to the intracameral injector needle to penetrate a biological membrane (force applied to linkage and needle to push needle forward and into eye, para. [0116]); and actuating the applicator handle such that the implant is linearly advanced through the intracameral injector needle (DDS delivered by actuating lever of device 400, para. [0116]).
	However, Weber (as modified) fails to teach a bristle disposed within a bristle retainer.
	Solowey teaches (col. 1 line 65-col. 2 line 50; figs. 2-4), in the same field of endeavor, a needle blocker including a cap (30, fig. 2) including a bristle retainer (sleeve 34, col. 2 lines 29-39; fig. 2), and a bristle (blocker member 32, col. 2 lines 23-28; fig. 2) disposed within the bristle retainer (fig. 2), for the purpose of securely sealing the end of the needle opening and protecting the needle against contact with foreign object prior to use (col. 2 lines 16-23 and 40-45).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s (as modified) device to include the cap including a bristle retainer as claimed, as taught by Solowey, in order to securely seal the end of the needle opening and protect the needle against contact with foreign object prior to use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5575780 to Saito, disclosing a beveled needle including rotational angles.
US 2017/0252520 A1 to Higaki, disclosing a beveled needle including rotational angles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771      

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771